Case, for diverting a water-course. The court left the facts to the jury, under this general statement of the law : “ That every man, in this country, has an unquestionable right to erect a mill upon his own land ; and to use the water, passing through his land, as he pleases ; subject only to this limitation, that his mill must not be so constructed and employed, as to injure his neighbor’s mill; and that, after using the water, he returns the stream to its ancient channel.”(b)

 But the common-law doctrine, that fresh water rivers, in which the tide does not ebb and flow, belong to the owners of the banks, has never been applied to the Susquehanna, and other largo rivers in Pennsylvania. Such rivers are navigable, although there is no flow and reflow of the ti Carson v. Blazer, 2 Binn. 475. s, and they belong to the commonwealth.